DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12 and 14-20 objected to because of the following informalities:  
(1) Regarding claim 1:
Line 7 recites “a transmission or reception capability”, the examiner suggest changing to “the transmission or reception capability”.
(2) Regarding claim 8:
Lines 1-2 recite “a transmission or reception capability”, the examiner suggest changing to “the transmission or reception capability”.
(3) Regarding claim 9:
Lines 1-2 recite “a transmission or reception capability”, the examiner suggest changing to “the transmission or reception capability”.
(4) Regarding claim 14:
Line 5 recites “positioning capability of the UE”; the examiner suggests changing to “positioning capability of the specified UE”.
(5) Regarding claim 15:
Line 2 recites “a transmission or reception capability”, the examiner suggest changing to “the transmission or reception capability”.
(6) Regarding claim 18:
Line 5 recites “a transmission or reception capability”, the examiner suggest changing to “the transmission or reception capability”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 10:
Claim 10 depends on claim 1, and claim 10, lines 2-3 recite “wherein the request comprises a request to transmit a sounding reference signal (SRS)”.  
Claim 1, line 4 recites “issue a request relating to positioning of a specified user equipment”; and claim 10, line 2 recites “to issue a request for uplink localization positioning measurement”.  
It is unclear which request (the request in claim 1, or the request in claim 10) “wherein the request comprises a request to transmit a sounding reference signal (SRS)” on lines 2-3 of claim 10 is referring to.
(2) Regarding claim 12:
Claim 12 depend on claim 11 and line 1-2 of claim 12 recite “wherein the request comprises a request for at least one of”.
Claim 1, line 4 recites “issue a request relating to positioning of a specified user equipment”; and claim 11, line 11 recites “issue a request for downlink localization positioning measurement”.
It is unclear which request (the request in claim 1, or the request in claim 11) “wherein the request comprises a request for at least one of” on lines 1-2 of claim 12 is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos et al. (US 2021/0360570 A1).
(1) Regarding claim 13:
Manolakos discloses one or more non-transitory computer-readable storage media having instructions that, when executed by one or more processors (a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a location server configured to support position determination of a user equipment (UE), includes program code to receive a measurement capability per positioning method from the UE; program code to generate positioning assistance data per positioning method, para. 0014), cause a location server to: 
issue a request relating to positioning of a specified user equipment (UE) (At stage 1, the location server 602 sends a Request positioning capability message to the UE 104, e.g., to request the positioning capabilities from the UE 104, para. 0105); and 
receive, in response to the request, an indication of a transmission or reception capability of the specified UE (stage 2, the UE 104 returns a Provide Positioning Capabilities message to the location server 602 to provide the positioning capabilities of the UE 104, para. 0106).
(2) Regarding claim 18:
Manolakos discloses a method of operating a location server, the method comprising: 
issuing a request relating to positioning of a specified user equipment (UE) (At stage 1, the location server 602 sends a Request positioning capability message to the UE 104, e.g., to request the positioning capabilities from the UE 104, para. 0105); 
receiving an indication of a transmission or reception capability of the specified UE (stage 2, the UE 104 returns a Provide Positioning Capabilities message to the location server 602 to provide the positioning capabilities of the UE 104, para. 0106); and 
determining, based on the indication of a transmission or reception capability of the specified UE, a list of access nodes for positioning of the specified UE (At stage 3, the location server 602 may generate positioning assistance data for the UE 104 based, e.g., at least partially on the positioning capabilities of the UE 104. For example, as discussed above, the positioning assistance data may prioritize one or more of the PRS resource sets and PRS resources, which may differ based on positioning method. In some implementations, the positioning assistance data may further prioritize one or more of the frequency layers and TRPs (such as TRPs 102 in figure 6, which may differ based on positioning method, para. 0107-0109).
(3) Regarding claim 14:
Manolakos further discloses wherein the request is in a Long Term Evolution Positioning Protocol (LPP) message (In the signaling flow 600, it is assumed that the UE 104 and location server 602 col1llllunicate using the LPP positioning protocol, para. 0104, the examiner interprets the request of Manolakos is a LPP message), and 
wherein the request relating to positioning of the specified UE comprises request for a positioning capability of the specify UE (At stage 1, the location server 602 sends a Request positioning capability message to the UE 104, e.g., to request the positioning capabilities from the UE 104, para. 0105).
(4) Regarding claim 15:
Manolakos further discloses wherein the indication of a transmission or reception capability of the specified UE is in one of a POSITIONING INFORMATION RESPONSE message of a New Radio Positioning Protocol A (NRPPa) Elementary Procedure (EP) or a POSITIONING INFORMATION UPDATE message of a NRPPa EP (In the signaling flow 600, it is assumed that the UE 104 and location server 602 communicate using the LPP positioning protocol, although use of NPP or a combination of LPP and NPP or other future protocol, such as NRPPa, is also possible, para. 0104).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2021/0360570 A1) in view of Kim et al. (US 2005/0239480 A1).
(1) Regarding claim 1:
Manolakos discloses a location server comprising: 
processing circuitry coupled to the memory (a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in a location server configured to support position determination of a user equipment (UE), includes program code to receive a measurement capability per positioning method from the UE; program code to generate positioning assistance data per positioning method, para. 0014), the processing circuitry to: 
issue a request relating to positioning of a specified user equipment (UE) (At stage 1, the location server 602 sends a Request positioning capability message to the UE 104, e.g., to request the positioning capabilities from the UE 104, para. 0105); 
receive an indication of a transmission or reception capability of the specified UE with respect to reference signals transmitted for positioning measurements (stage 2, the UE 104 returns a Provide Positioning Capabilities message to the location server 602 to provide the positioning capabilities of the UE 104, para. 0106); 
generating, based on the indication of a transmission or reception capability, assistance data corresponding to one or more of the plurality of access nodes (At stage 3, the location server 602 may generate positioning assistance data for the UE 104 based, e.g., at least partially on the positioning capabilities of the UE 104, para. 0107); and 
provide the selected assistance data to the specified UE (At stage 4, the location server 602 may send a Provide Assistance Data message to the UE 104 to provide the positioning assistance data to assist the UE 104 to acquire and measure the PRS signals and optionally determine a location from the PRS measurements, para. 0108).
Manolakos discloses generating the assistance data, but fails to disclose a memory having assistance data corresponding to a plurality of access nodes; and select the assistance data from the memory.
However, in a same field of endeavor of positioning, Kim teaches storing assistant data in a positioning server (abstract, claim 1).
It is desirable to have a memory storing assistance data corresponding to a plurality of access nodes; and select the assistance data from the memory because it reduces processing time and provide more accurate positioning estimation process.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to employ the teaching of Kim in the location server of Manolakos for the benefit of reducing processing time and provide more accurate positioning estimation process.  
(2) Regarding claim 3:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further discloses wherein the request relating to positioning of the specified UE comprises request for a positioning capability of the specify UE (At stage 1, the location server 602 sends a Request positioning capability message to the UE 104, e.g., to request the positioning capabilities from the UE 104, para. 0105).
(3) Regarding claim 7:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further discloses wherein the request is in a Long Term Evolution Positioning Protocol (LPP) message (In the signaling flow 600, it is assumed that the UE 104 and location server 602 communicate using the LPP positioning protocol, although use of NPP or a combination of LPP and NPP or other future protocol, such as NRPPa, is also possible, para. 0104).
(4) Regarding claim 8:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further discloses the indication of a transmission or reception capability of the specified UE is in a ProvideCapabilities Information Element (At stage 2, the UE 104 returns a Provide Positioning Capabilities message to the location server 602 to provide the positioning capabilities of the UE 104., para. 0106) of a Long Term Evolution Positioning Protocol (LPP) message ((In the signaling flow 600, it is assumed that the UE 104 and location server 602 communicate using the LPP positioning protocol, although use of NPP or a combination of LPP and NPP or other future protocol, such as NRPPa, is also possible, para. 0104).
(5) Regarding claim 9:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further discloses wherein the indication of a transmission or reception capability of the specified UE is in one of a POSITIONING INFORMATION RESPONSE message (Provide Positioning Capabilities message to the location server 602, para. 0106) of a New Radio Positioning Protocol A (NRPPa) Elementary Procedure (EP) or a POSITIONING INFORMATION UPDATE message of a NRPPa EP (In the signaling flow 600, it is assumed that the UE 104 and location server 602 communicate using the LPP positioning protocol, although use of NPP or a combination of LPP and NPP or other future protocol, such as NRPPa, is also possible, para. 0104).
(5) Regarding claim 10:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further discloses the processing circuitry is further to issue a request for uplink localization positioning measurement, wherein the request comprises a request to transmit a sounding reference signal (SRS) (At stage 5, the location server 602 may send a Request Location Information message to the UE 104 to request the UE 104 to measure DL PRS transmission by the TRPs 102, e.g., for DL positioning methods, such as TDOA, or AoD, and in some cases to transmit UL PRS, e.g., SRS, for measurement by the TRPs in a combined DL and UL positioning method, such as M-RTT, para. 0109,0069; the examiner interprets the Request Location Information message as the claimed “a request for uplink localization positioning measurement”).
(6) Regarding claim 11:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further discloses the processing circuitry is further to issue a request for downlink localization positioning measurement (The location server 602 may also indicate whether UE based positioning is requested whereby the UE 104 determines its own location, or UE assisted positioning, para. 0109).
(7) Regarding claim 12:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further discloses the request comprises a request for at least one of: a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a timing difference (Using received DL PRS from base stations, the UE may perform various RAT dependent positioning measurements. LTE systems, for example, use DL PRS for Observed Time Difference of Arrival (OTDOA) positioning measurements. NR systems, on the other hand, may use DL PRS for several different kinds of RAT dependent positioning measurements, such as time difference of arrival (TDOA), angle of departure (AoD), and may use DL PRS and UL PRS jointly to perform multi-cell positioning measurements, such as multi-cell Round Trip Time (M-RTT). Other types of RAT dependent positioning measurements that may be used for a position estimate for a UE include, e.g., time of arrival (TOA), reference signal time difference (RSTD), reference signal received power (RSRP), time difference between reception and transmission of signals (Rx-Tx), or angle of arrival (AoA). Other positioning methods exist, including methods that do not rely on PRS. For example, Enhanced Cell-ID (E-CID) is based on radio resource management (RRM) measurements, para. 0069).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2021/0360570 A1) in view of Modarres Razavi et al. (US 2020/0045667 A1) (hereinafter as Modarres).
(1) Regarding claim 17:
Manolakos discloses all subject matter of claim 13, and Manolakos further disclose the capability message comprises the maximum number of frequency layers, maximum number of TRPs (para. 0106), but fails to explicitly disclose the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE; or a number of receive antennas of the specified UE.
In the same field of endeavor, Modarres disclose wherein the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE, or a number of receive antennas of the specified UE (wireless device 110 provides the network with information about the capability of wireless device 110 that relates to OTDOA positioning with NB-IoT or MTC. For example, the capability of the wireless device can be provided to a network node (e.g., eNB) via RRC signaling or a location server (e.g., E-SMLC) via LPP signaling. Examples of capability information that may be provided to the network include one or more of bandwidth, sampling rate, support for inter-frequency measurements, coverage class, support for positioning, number of receive antennas, para. 0200).
It is desirable wherein the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE, or a number of receive antennas of the specified UE because it reduces complexity and lower power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Modarres in the method of Manolakos for the benefit of reducing complexity and lowering power consumption.
 (2) Regarding claim 20:
Manolakos discloses all subject matter of claim 18, and Manolakos further disclose the capability message comprises the maximum number of frequency layers, maximum number of TRPs (para. 0106), but fails to explicitly disclose the request relating to positioning of the specified UE comprises a request for a position of the specified UE, and wherein the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE, or a number of receive antennas of the specified UE.
In the same field of endeavor, Modarres disclose the request relating to positioning of the specified UE comprises a request for a position of the specified UE (At step 1202, wireless device 110 receives a positioning request from the network, para. 0200), and wherein the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE, or a number of receive antennas of the specified UE (wireless device 110 provides the network with information about the capability of wireless device 110 that relates to OTDOA positioning with NB-IoT or MTC. For example, the capability of the wireless device can be provided to a network node (e.g., eNB) via RRC signaling or a location server (e.g., E-SMLC) via LPP signaling. Examples of capability information that may be provided to the network include one or more of bandwidth, sampling rate, support for inter-frequency measurements, coverage class, support for positioning, number of receive antennas, para. 0200).
It is desirable the request relating to positioning of the specified UE comprises a request for a position of the specified UE, and wherein the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE, or a number of receive antennas of the specified UE because it reduces complexity and lower power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Modarres in the method of Manolakos for the benefit of reducing complexity and lowering power consumption.


Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2021/0360570 A1) in view of Siomina (US 2014/0120947 A1).
(1) Regarding claim 16:
Manolakos discloses all subject matter of claim 13, but fails to disclose the transmission or reception capability of the specified UE comprises a transmission power class of the specified UE or an indication of a maximum transmit power level of the specified UE.
However, in the same field of endeavor of positioning, Siomina teaches parameters may further detail the wireless device location, e.g. a UE transmit capability or power class (para. 0151-0156).
It is desirable for the transmission or reception capability of the specified UE comprises a transmission power class of the specified UE or an indication of a maximum transmit power level of the specified UE because of enhancing the positioning (para. 0014).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Siomina in the method of Manolakos for the benefit of enhancing the positioning process.
(2) Regarding claim 19:
Manolakos discloses all subject matter of claim 18, and further discloses the request relating to positioning of the specified UE comprises a request for a positioning capability of the specified UE (At stage 1, the location server 602 sends a Request positioning capability message to the UE 104, e.g., to request the positioning capabilities from the UE 104, para. 0105), but fails to disclose the transmission or reception capability of the specified UE comprises a transmission power class of the specified UE or an indication of a maximum transmit power level of the specified UE.
However, in the same field of endeavor of positioning, Siomina teaches parameters may further detail the wireless device location, e.g. a UE transmit capability or power class (para. 0151-0156).
It is desirable for the transmission or reception capability of the specified UE comprises a transmission power class of the specified UE or an indication of a maximum transmit power level of the specified UE because of enhancing the positioning (para. 0014).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Siomina in the method of Manolakos for the benefit of enhancing the positioning process.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2021/0360570 A1) in view of Kim et al. (US 2005/0239480 A1) as applied to claim 1, and further in view of Modarres Razavi et al. (US 2020/0045667 A1) (hereinafter as Modarres).
(1) Regarding claim 2:
Manolakos and Kim discloses all subject matter of claim 1, but fails to disclose the request relating to positioning of the specified UE comprises a request for a position of the specified UE.
In the same field of endeavor, Modarres disclose the request relating to positioning of the specified UE comprises a request for a position of the specified UE (At step 1202, wireless device 110 receives a positioning request from the network, para. 0200).
It is desirable the request relating to positioning of the specified UE comprises a request for a position of the specified UE because it reduces complexity and lower power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Modarres in the method of Manolakos and Kim for the benefit of reducing complexity and lowering power consumption.
(2) Regarding claim 5:
Manolakos and Kim discloses all subject matter of claim 1, and Manolakos further disclose the capability message comprises the maximum number of frequency layers, maximum number of TRPs (para. 0106), but fails to explicitly disclose he transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE; or a number of receive antennas of the specified UE.
In the same field of endeavor, Modarres disclose the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE, or a number of receive antennas of the specified UE (wireless device 110 provides the network with information about the capability of wireless device 110 that relates to OTDOA positioning with NB-IoT or MTC. For example, the capability of the wireless device can be provided to a network node (e.g., eNB) via RRC signaling or a location server (e.g., E-SMLC) via LPP signaling. Examples of capability information that may be provided to the network include one or more of bandwidth, sampling rate, support for inter-frequency measurements, coverage class, support for positioning, number of receive antennas, para. 0200).
It is desirable the transmission or reception capability of the specified UE comprises at least one of: a number of transmit antennas of the specified UE, or a number of receive antennas of the specified UE because it reduces complexity and lower power consumption.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Modarres in the method of Manolakos and Kim for the benefit of reducing complexity and lowering power consumption.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos et al. (US 2021/0360570 A1) in view of Kim et al. (US 2005/0239480 A1) as applied to claim 1, and further in view of Siomina (US 2014/0120947 A1).
(1) Regarding claim 4:
Manolakos and Kim discloses all subject matter of claim 1, but fails to disclose the transmission or reception capability of the specified UE comprises: a transmission power class of the specified UE, or an indication of a maximum transmit power level of the specified UE.
However, in the same field of endeavor of positioning, Siomina teaches parameters may further detail the wireless device location, e.g. a UE transmit capability or power class (para. 0151-0156).
It is desirable for the transmission or reception capability of the specified UE comprises a transmission power class of the specified UE or an indication of a maximum transmit power level of the specified UE because of enhancing the positioning estimation (para. 0014).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Siomina in the method of Manolakos and Kim for the benefit of enhancing the positioning process.
(2) Regarding claim 6:
Manolakos and Kim discloses all subject matter of claim 1, but fails to disclose the indicated transmission or reception capability corresponds to a distance between the specified UE and an access node at which reference signals may be transmitted for positioning measurements.
However, in the same field of endeavor of positioning, Siomina teaches collecting parameter from wireless device comprising distance to a cell or a measurement indicative of the distance to the cell (para. 0152).
It is desirable to have the indicated transmission or reception capability corresponds to a distance between the specified UE and an access node at which reference signals may be transmitted for positioning measurements because of enhancing the positioning estimation (para. 0014).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Siomina in the method of Manolakos and Kim for the benefit of enhancing the positioning process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cai et al. (US 10,015,070 B1) discloses a systems and methods for extending a handover trigger point for a wireless device operating in a connected mode.
Davydov et al. (US 9,986,373 B2) discloses a LTE-A systems and method of DRS based positioning.
Manolakos et al. (US 12021/0242913 A1) discloses a maximum MIMO layer aware DL positioning reference signal reception.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/26/2022